  4:20-cr-03008-RGK-CRZ Doc # 105 Filed: 12/17/20 Page 1 of 1 - Page ID # 357




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     4:20CR3008

        vs.
                                                              SUPPLEMENTAL ORDER
ALEX DUNTE GREEN,

                        Defendant.


     Given the rate of COVID 19 cases in this area, the court will not be trying jury cases in
December 2020 and January 2021 (and possibly beyond). This case is assigned to me.

         Because I am suffering from some health problems, I am no longer trying most jury
trials. Therefore,

   IT IS ORDERED that:

        1.      This case referred to Magistrate Judge Zwart for a later trial setting, on or after
late February.
        2.      Seventeen calendar days before the trial is scheduled to commence, counsel for
both parties shall advise Chief Judge Gerrard, Magistrate Judge Zwart and myself that the case
will require a jury trial. At that point, the Clerk shall transfer and reassign this case directly to
Chief Judge Gerrard per his directions to me. If the case is ultimately resolved by plea, the
Chief Judge may or may not reassign the case to me for sentencing.
        3.      If this case is reassigned, any motions shall be directed to Magistrate Judge
Zwart with copies to Chief Judge Gerrard.
        4.      Until this case is reassigned, I will continue to handle all matters pertaining to
this case. During that time, counsel should feel free to contact me if questions arise about this
order or otherwise.

       Dated this 17th day of December, 2020.

                                                      BY THE COURT:


                                                      Richard G. Kopf
                                                      Senior United States District Judge
